Citation Nr: 0610011	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  04-13 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
adenocarcinoma.

2.  Entitlement to service connection for reflex sympathetic 
dystrophy of both lower extremities.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2003 rating decision of 
the Buffalo, New York, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran served in Vietnam and was exposed to 
herbicides.

2.  Gastroesophageal adenocarcinoma was not present in 
service or until years thereafter, and is not etiologically 
related to the veteran's exposure to herbicides in service or 
otherwise etiologically related to service.  

3.  Reflex sympathetic dystrophy of either lower extremity 
was not present in service or until years thereafter, and is 
not etiologically related to the veteran's exposure to 
herbicides in service or otherwise etiologically related to 
service.  


CONCLUSIONS OF LAW

1.  Gastroesophageal adenocarcinoma was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 
1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).  

2.  Reflex sympathetic dystrophy of the lower extremities was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506). 

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
mailed in September 2002, prior to its initial adjudication 
of the claim.  Although the originating agency did not 
specifically request the appellant to submit all pertinent 
evidence in his possession, it did inform him of the evidence 
that would be pertinent and request him to submit such 
evidence or provide VA with the information and authorization 
necessary for VA to obtain the evidence on the veteran's 
behalf.  Therefore, the Board believes that the veteran was 
on notice of the fact that he should submit any pertinent 
evidence in his possession.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disabilities for which service 
connection is sought, the Board finds that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
service connection is not warranted for the veteran's claimed 
disabilities.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
notice with respect to those elements of the claims was no 
more than harmless error.

The record also reflects that the service medical records and 
all available, pertinent medical evidence identified by the 
veteran have been obtained.  Neither the veteran nor his 
representative has identified any available, outstanding 
evidence that could be obtained to substantiate either of the 
claims.  The Board is also unaware of any such evidence.  The 
Board acknowledges that the veteran has not been afforded a 
VA examination in response to his claims, but has determined 
that no such examination is required in this case because the 
medical evidence of record is sufficient to decide the claims 
and there is no reasonable possibility that such an 
examination would result in evidence to substantiate either 
of the claims.  In sum, the Board is satisfied that VA has 
complied with the duty to assist requirements of the VCAA and 
the pertinent implementing regulation.

Accordingly, the Board will address the merits of the 
veteran's claims.




Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2005).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Where a veteran served for at least 90 days during a period 
of war and manifests a malignant tumor to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

38 U.S.C.A. § 1116(a) provides presumptive service connection 
on the basis of herbicide exposure for specified diseases 
manifested to a degree of 10 percent within a specified 
period in a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  It also provides presumptive service connection on the 
basis of herbicide exposure for each additional disease that 
the Secretary determines in regulations prescribed under this 
section warrants a presumption of service connection by 
reason of having a positive association with exposure to an 
herbicide agent, and that becomes manifest within the period 
(if any) prescribed in such regulations in a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. 
§ 1116(b)(1).

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary.  In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, are 
capable of replication, and withstand peer review.  38 
U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. § 
1116(b)(3).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The record reflects, and the veteran does not dispute, that 
he was not found to have gastroesophageal adenocarcinoma or 
reflex sympathetic dystrophy of either lower extremity until 
many years following his discharge from service.  

The veteran contends that the claimed disabilities are due to 
his exposure to herbicides while serving in Vietnam, but he 
has provided no medical or scientific evidence supportive of 
this contention.  Although the veteran's exposure to 
herbicides in service is presumed, neither of the claimed 
disabilities is subject to presumptive service connection on 
the basis of herbicide exposure because the Secretary has not 
determined that the credible evidence of an association 
between the occurrence of the disease in humans and exposure 
to a herbicide agent is equal to or outweighs the credible 
evidence against the association.    38 U.S.C.A. § 1116 (West 
2002).  

In essence, the evidence of a nexus between the claimed 
disabilities and the veteran's military service is limited to 
the veteran's own statements.  This is not competent evidence 
of the alleged nexus because lay persons, such as the 
veteran, are not competent to provide opinions concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

In light of the lack of medical evidence of gastroesophageal 
adenocarcinoma or reflex sympathetic dystrophy in service or 
until many years thereafter, or of a nexus between the 
veteran's claimed disabilities and his military service, the 
Board must conclude that the preponderance of the evidence is 
also against these claims.  



							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for gastroesophageal 
adenocarcinoma is denied.

Entitlement to service connection for reflex sympathetic 
dystrophy of both lower extremities is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


